Henry, J.,
concurring : I concur in the reversal of the judgment, but express no opinion at present on the question of the constitutionality of the act of the legislature requiring railway companies to erect and maintain depots where their roads cross and are crossed by other railroads. I have not yet had an opportunity to give the subject the consideration which its importance demands. I have not been able to find an adjudication on the precise question, either in the United States or in England. No such case is cited in the opinion delivered by Judge Norton for the court.